Citation Nr: 9921339	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to an effective date earlier than January 12, 1996, 
for the establishment of permanency of a total rating for 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran's original claims folder has been misplaced, and the 
RO attempted to reconstruct the file.  A DD Form 215 dated in 
March 1993 indicates that the veteran's separation date was 
August 6, 1971.  Apparently, the veteran entered service in 
August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 decision of the RO.  

In February 1999, the veteran testified before this Member of the 
Board in Washington, D.C.  

For reasons explained hereinbelow, the issue as certified on 
appeal (see VA Form 8) is different than that as listed on the 
first page of this document.  



REMAND

There appears to be some confusion as to the proper issue or 
issues on appeal.  In March 1994, the veteran's son filed an 
application for Dependents' Educational Assistance (DEA).  It is 
unclear whether this application was ever considered.  In May 
1996, however, the veteran's son filed another application for 
DEA.  Although originally denied, in an August 1997 Statement of 
the Case, the RO granted DEA benefits, effective on January 12, 
1996-the date that the RO determined that the veteran's total 
disability became permanent.  The veteran appealed the effective 
date alleging that he became permanently disabled in October 
1992.  It is clear that his motivation was to establish an 
earlier effective date for DEA benefits.  

As noted, the veteran's claims folder was misplaced and rebuilt 
by the RO.  Much of the information necessary for appellate 
consideration of the issue on appeal is not contained in the 
rebuilt claims folder.  Indeed, although there is no indication 
in the claims folder that a separate DEA folder was lost or 
misplaced, a DEA folder was not forwarded to the Board with the 
claims folder.  Any DEA issues separately considered and 
potentially appealed are inextricably intertwined with the 
permanency issue.  As such, the RO should associate any such DEA 
folders with the claims folder.  

In addition, it appears that evidence of psychiatric and 
psychological treatment, which could reflect on the timing of the 
permanent nature of the total disability, has not been associated 
with the claims folder.  At the February 1999 hearing, the 
veteran noted that he had attended sessions in 1985 at the Vet 
Center in Springfield, Massachusetts.  Although he indicated that 
he received his primary psychiatric care at the VA facility in 
Albany, he noted that he had been hospitalized at the Northampton 
PTSD Ward.  

In light of the foregoing, the Board is REMANDING this case for 
the following actions:

1.  The RO should take appropriate steps to 
attempt again to locate the veteran's 
original claims folder.  

2.  The RO should take appropriate steps to 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for PTSD since 1992.  After 
obtaining any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  The RO should 
attempt to obtain copies of any treatment 
records dated in 1985 from the Vet Center 
in Springfield, Massachusetts.  In 
addition, the RO should obtain all of the 
veteran's treatment records from the VA 
medical facility in Albany, New York, as 
well as all records from the Northampton 
PTSD program.  

3.  The RO should obtain any DEA folders 
involving all such claims by the veteran's 
dependents.  The folders should be 
associated with the claims folder.  

3.  After undertaking any additional 
indicated development, the RO should review 
of the issue on appeal.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  


